I dissent from the rulings as to grounds 4 and 5 of the motion for new trial. The charge given by the court was more favorable to the defendant in the court below than the charge requested and complained of as having been omitted. The court charged: "If, on the other hand, you should believe that he himself was responsible for the trouble with the employee, because of unprovoked insult from him to the employee personally, and it was personally resented by the employee, upon his entrance, what he believed to be an unprovoked, or gratuitous insult, and was justified in so believing, then and in that event, the company would not be liable." Furthermore, in my opinion the requests do not state the law. If Ferrell acted in good faith in resenting what he was justified in thinking was a personal insult, unprovoked, the company would not be liable and any question of mitigation would be a matter solely between Crawford and Ferrell. Under the circumstances of this case I do not think the court erred in failing to give the requested charge. I dissent from the judgment of reversal on the grounds stated.